Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al (US-4840728) in view of Khattab et al (US-6866452).

Referring to claims 5-6.  Connolly et al (herein “Connolly”) discloses a “Vibrating Screen Apparatus”. See Figs. 1-5 and respective portions of the specification. Connolly further discloses a vibrating screen system (See Fig. 1) comprising: a pair of spaced apart parallel longitudinal side members (6); a plurality of cross-members (4) each having a first end and second end, which is opposing the first end, each of which are coupled to one of said pair or spaced apart parallel longitudinal side members; and a screen media (9) secured above said plurality of cross-members, which screen media is configured to only allow particles having smaller size than predetermined size to pass therethrough (See at least Figs. 1-2 & at least Col. 2 l. 40 – Col.3 l. 5). Connolly does not disclose wherein the cross-members include sloped end portions or a cap end plate. 
Moreover, the variation (end caps) is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of 

	Referring to claims 1-4. With respect to claims 1-4, the method described in these claims would inherently result from the use Connolly’s “Vibrating Screen Apparatus” in view of Khattaba’s “Cross Member With Container Stop” as advanced above.

Allowable Subject Matter
Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655